Citation Nr: 1618187	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-28 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for irritable bowel syndrome.   

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to December 1992, including service in Saudi Arabia during the Persian Gulf War.  Commendations and awards include a Southwest Asia Service Medal and a Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, among other things, purported to reopen claims for service connection for fibromyalgia and irritable bowel syndrome and then deny those claims, along with the claim for service connection for PTSD, on the merits.

In a decision dated in June 2015, the Board reopened the claims for service connection for fibromyalgia and irritable bowel syndrome, and then remanded those claims and the issue of service connection for PTSD for further development, including provision to the Veteran of VA examinations.  No further action to ensure compliance with the Board's 2015 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The undersigned notes that in its June 2015 decision the Board styled the Veteran's psychiatric disorder as one for service connection for an acquired psychiatric disorder other than dysthymic disorder; however, the Veteran is already service-connected and compensated for all of his non-PTSD symptoms, including depression, so the issue of service connection for a non-PTSD psychiatric disorder is moot.  Indeed, the Board strictly limited its directives in its 2015 remand to the development of the issue of PTSD, only.  The claim has accordingly been restyled on the title page of this decision to properly identify the remaining issue on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's widespread musculoskeletal pain, diagnosed as fibromyalgia, began after his return from the Persian Gulf; and his fibromyalgia, which has been manifest for more than six months, is at least 10 percent disabling.

2.  In June 2015 the Board reopened the issue of service connection for irritable bowel syndrome, and then remanded the matter for a VA examination.

3.  After the claim for service connection for irritable bowel syndrome was reopened, the Veteran did not report for his scheduled VA gastroenterology-colonoscopy examination in December 2015; and he has provided no reason for failing to do so.

4.  The Veteran has not been clinically diagnosed with PTSD.  


CONCLUSIONS OF LAW

1.  Fibromyalgia is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2014); 38 C.F.R. § 3.317 (2015).

2.  The appeal for service connection for irritable bowel syndrome is without legal merit.  38 C.F.R. § 3.655(b).

3.  PTSD was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in March 2009; May, August, and September of 2010; and May 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims of service connection; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues resolved in this decision is of record.  The Veteran's relevant service, VA, and private medical records have been associated with the claims file.  In addition, he was scheduled for multiple VA examinations; some of which he kept.  The Board has reviewed the examination reports and finds that this evidence is adequate for adjudication purposes because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; reported all findings in detail; and provided a detailed rationale in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Based on the foregoing, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

VA will also pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  

The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  Id.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the claimant's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Fibromyalgia 

The Veteran seeks service connection for diffuse muscle and joint pain, which he says began after his service in the Persian Gulf; in or around year 2004.  Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, the provisions of 38 C.F.R. § 3.317 are applicable.  

Analysis

VA fibromyalgia examination in September 2015 confirms that the Veteran's symptoms of constant or near constant widespread musculoskeletal pain support a diagnosis of fibromyalgia.  The examiner, a physician, stated that she had discussed the Veteran's disability picture with a VA rheumatologist, who agreed that the Veteran's signs and symptoms support a diagnosis of fibromyalgia and no other apparent malignant process.  Additionally, medical records confirm that the Veteran's fibromyalgia requires daily medication for control of symptoms.  See September 2015 VA fibromyalgia examination, and July 2010 VA medical records.  Based on the medical evidence of record, the Veteran's fibromyalgia first presented after the Veteran' Persian Gulf War service; his symptoms have been manifest to a degree of at least 10 percent or more (since they require continuous medication for control); and his symptoms have been manifest for more than 6 months.  The criteria for a grant of service connection for fibromyalgia pursuant to 38 C.F.R. § 3.317(a)(2)(B) are therefore met.

B. Irritable bowel syndrome

Under 38 C.F.R. § 3.655, when a claimant does not report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b).  

As stated above, in June 2015 the Board reopened the claim for service connection for irritable bowel syndrome, and then remanded the matter for acquisition of a VA examination by a board certified gastroenterologist.  In September 2015 the Veteran reported for a VA examination and was referred, as ordered by the Board in its June 2015 remand, for examination.  The Veteran canceled the first appointment with the gastroenterologist, and a second appointment was made that he attended.  During that consult the gastroenterologist determined that a colonoscopy was needed to ascertain the etiology of the Veteran's complaints and a colonoscopy was scheduled, but the Veteran no-showed for that procedure.

The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a). 

In this case the Veteran was scheduled for an examination in conjunction with a reopened claim for service connection, but he did not show; and neither he, nor his representative, has provided any reason for his failure to appear.  The claim must therefore be denied as a matter of law in accordance with 38 C.F.R. § 3.655(b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  

C. PTSD

In addition to the foregoing, the Veteran seeks service connection for a psychiatric disorder that he says is related to his experiences in-service.  He is already 50 percent service-connected and compensated for symptoms of dysthymic disorder, including moodiness, anxiousness, panic attacks, depression, poor concentration, low self-esteem, poor sleeping habits, low energy, and ongoing fatigue.  See February 2008 rating decision.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.304(f).  If the veteran fails to demonstrate any one element, denial of service connection will result.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Unless PTSD is diagnosed in service and the in-service stressor is related to service, or, when PTSD is diagnosed after service, the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, or to a personal assault, the veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of the American Psychiatric Association and be supported by examination findings.  If the diagnosis does not conform to the Diagnostic and Statistical Manual of the American Psychiatric Association or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  See 38 C.F.R. § 4.125(a).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  

Analysis

The Veteran was not diagnosed with PTSD during service.  Additionally, although he has had positive PTSD screens after service (see, e.g., VA medical records dated in April 2007, January 2008, June 2010, and February 2011), repeated clinical assessments by three different VA physicians (a VA psychologist and two VA psychiatrists) have found that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD (see July 2004, May 2011, and September 2015 VA psychiatric/PTSD examination reports), and this evidence, which was derived in accordance with 38 C.F.R. § 4.125(a), is dispositive.  Based on the evidence of record, the Board finds that the Veteran did not have a valid diagnosis of PTSD at any time during the appeal period. The clinical assessments determine that from 2004 through 2015, his symptoms did not meet the appropriate criteria.  Absent a confirmed diagnosis, service connection of PTSD is not warranted and the benefit-of-the-doubt doctrine is not applicable.  Brammer, 3 Vet. App. 223, 225; Degmetich, 104 F.3d 1328 (1997).  See also Pond v. West, 12 Vet. App. 341, 346 (1999) (holding that service connection requires medical evidence of a current disability).


ORDER

Service connection for fibromyalgia is granted.

Service connection for irritable bowel syndrome is denied.

Service connection for PTSD is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


